¶37
Chambers, J.
(concurring) —
“Justice in all cases shall be administered openly. . . .” Const. art. I, § 10. The open operation of our courts is of utmost public importance. Justice must be conducted openly to foster the public’s understanding and trust in our judicial system and to give judges the check of public scrutiny Secrecy fosters mistrust. This openness is a vital part of our constitution and our history The right of the public, including the press, to access trials and court records may be limited only to protect significant interests, and any limitation must be carefully considered and specifically justified.
Dreiling v. Jain, 151 Wn.2d 900, 903-04, 93 P.3d 861 (2004). Our constitution requires that justice be administered openly in courtrooms just as much as it must be reflected in open court records. Fidelity to the constitution requires some meaningful remedy if a courtroom is improperly closed.
¶38 Washington jurisprudence provides a meaningful remedy: reversal and a new trial. In re Pers. Restraint of Orange, 152 Wn.2d 795, 814, 100 P.3d 291 (2004); State v. Marsh, 126 Wash. 142, 146-47, 217 P. 705 (1923). “[O]ur duty under the constitution is to ensure that, absent a closure order narrowly drawn to protect a clearly identified compelling interest, a trial court may not exclude the public *186or press from any stage of a criminal trial.” Orange, 152 Wn.2d at 800.
f39 I write separately to respond to Justice Madsen’s contention that some courtroom closures deserve no remedy because the violation is de minimis. I completely agree with Justice Madsen that there may be a case, there may be many cases, where substantive justice to the parties was done behind locked doors. Defendants themselves might even want the courtrooms closed for many rational reasons. But whether or not the defendant got due process of law is a completely different question from whether our article I, section 10 was violated. While a defendant may not herself be harmed by a hearing in a closed courtroom, there is no case where the harm to the principle of openness, as enshrined in our state constitution, can properly be described as de minimis. Thus, I cannot agree that there could ever be a proper exception to the principle that a courtroom may be closed without a proper hearing and order. See Orange., 152 Wn.2d at 806-07.
¶40 Our founders were smart. They knew that “ ‘[without publicity, all other checks are insufficient: in comparison of publicity, all other checks are of small account. Recordation, appeal, whatever other institutions might present themselves in the character of checks, would be found to operate rather as cloaks than checks; as cloaks in reality, as checks only in appearance.’ ” In re Oliver, 333 U.S. 257, 271, 68 S. Ct. 499, 92 L. Ed. 682 (1948) (quoting 1 Jeremy Bentham, Rationale of Judicial Evidence 524 (1827)). Judicial secrecy, however manifested, must be resisted.
¶41 I recognize that this is an unusual circumstance. In this case, Ricko Easterling’s codefendant, Anthony Jackson, asked to have the courtroom closed and journalists excluded during Jackson’s own last minute attempt to have charges dismissed or a plea agreement negotiated. All agree that the closure was improper; the only question before this court is whether Easterling is entitled to a remedy. The State argues that either the courtroom closure was not *187relevant to Easterling or that the harm to his rights was too trivial for relief.
¶42 But the constitutional requirement that justice be administered openly is not just a right held by the defendant. It is a constitutional obligation of the courts. It is integral to our system of government.14 Open justice is just too important to our constitution and our state to allow us to look for reasons to turn a blind eye to improperly locked courtroom doors. When the courtroom doors are locked without a proper prior analysis under Orange and State v. Bone-Club, 128 Wn.2d 254, 258-59, 906 P.2d 325 (1995), the people deserve a new trial.
f 43 I respectfully concur.
Sanders and Owens, JJ., concur with Chambers, J.

 As our predecessors said long ago:
“ ‘I cannot accede to the correctness of the proposition intimated in that case, — that, if a public trial has not been accorded to the accused, the burden is upon him to show that actual injury has been suffered by a deprivation of his constitutional right. On the contrary, when he shows that his constitutional right has been violated, the law conclusively presumes that he has suffered an actual injury. I go further, and say that the whole body politic suffers an actual injury when a constitutional safeguard erected to protect the rights of citizens has been violated in the person of the humblest or meanest citizen of the state. The constitution does not stop to inquire of what the person has been accused, or what crime he has perpetrated; but it accords to all, without question, a fair, impartial, and public trial.’ ”
Marsh, 126 Wash. at 146-47 (quoting People v. Yeager, 113 Mich. 228, 230, 71 N.W. 491 (1897) (quoting People v. Murray, 89 Mich. 276, 290, 50 N.W. 995 (1891))).